Franklin County, No. 93AP-721. This cause is pending before the court on the filing of a motion for an order directing the Court of Appeals for Franklin County to certify its record and as a claimed appeal as of right from said court. Upon consideration of appellant’s application for dismissal,
IT IS ORDERED by the court that said application be, and the same is hereby, granted, effective April 7, 1994.
ACCORDINGLY, IT IS FURTHER ORDERED by, the court that this cause be, and hereby is, dismissed.